DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on March 26th, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joon (KR-20100105232-A).
Regarding claim 1, Joon teaches creating noodles using magnesium chloride and glucose as part of a composition for improving the quality of processed grain foods [Table 1 on pg 5]. The processed food can be instant noodles [pg 5, lines 164 – 165] and made of wheat [pg 4, lines 157 – 160].  Wheat is well known to be used as a raw material powder (flour) when making noodles.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Joon as applied to claim 1 above, and further in view of Elaine (NPL – Elaine).
Regarding claim 2, Joon does not teach noodle strings with 0.05 – 1.50% by weight MgCl2 and 0.05 – 1.50% by weight reducing sugar in a total amount of the noodle strings.
Joon teaches the creation of a composition for improving the quality of processed grain foods.  The composition includes 1000g H2O, 80g KCl, 400g K2CO3, 20g MgCl2, 30g Sodium Citrate, 20g Calcium Lactate, 300g white sugar (sucrose), and 50g glucose for a total of 1900g [Example 3].  The wt% of MgCl2 and glucose are 1.05% and 2.6%, respectively.  This results in a product with improved taste and preservation [pg 2, lines 45 – 48].
Elaine teaches the creation of homemade noodles using a basic recipe of 250g high gluten flour and 120g water [Ingredients].  The noodles are made by mixing the ingredients and cutting the dough into thin strips (which are being taken to be noodle strings) [Instructions].  Joon teaches using the 2 and 0.84 wt% glucose. ((1.05% MgCl2)(120g flour/370g dough) = 0.34% wt% MgCl-2; (2.6% glucose)(120g flour/370g dough) = 0.84 wt% glucose)
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to use the composition of Joon as the water in the noodles of Elaine for the purpose of improving their taste and preservation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688.  The examiner can normally be reached on M-R 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791